UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2010 Commission File Number 0-18460 COMMUNITY CAPITAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 57-0866395 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1402C Highway 72 West Greenwood, SC 29649 (Address of principal executive offices, including zip code) (864) 941-8200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ()Accelerated Filer ()Non-Accelerated Filer () Smaller Reporting Company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NO X APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 9,926,820 shares of common stock, $1.00 par value per share, as of April 15, 2010 COMMUNITY CAPITAL CORPORATION Index PART I. - FINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – March 31, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Income - Three months ended March 31, 2010 and 2009 4 Condensed Consolidated Statements of Changes in Shareholders' Equity and Comprehensive Income - Three months ended March 31, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows - Three months ended March 31, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7-15 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16-31 Item 3. Quantitative and Qualitative Disclosure About Market Risk 31 Item 4T. Controls and Procedures 31-32 PART II. - OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. (Removed and Reserved) 33 Item 5. Other Information 33 Item 6. Exhibits 33 - 2 - COMMUNITY CAPITAL CORPORATION Condensed Consolidated Balance Sheets PART I. FINANCIAL STATEMENTS Item 1. Financial Statements March 31, December 31, (Dollars in thousands, except for per share data) Assets: Cash and cash equivalents: Cash and due from banks $ $ Interest-bearing deposit accounts Total cash and cash equivalents Investment securities: Securities available-for-sale Securities held-to-maturity (estimated fair value of $170 at March 31, 2010 and December 31, 2009) Nonmarketable equity securities Total investment securities Loans held for sale Loans receivable Less allowance for loan losses (14,018 ) (14,160 ) Loans, net Other real estate owned Premises and equipment, net Interest receivable Prepaid expenses Intangible assets Cash surrender value of life insurance Deferred tax asset Income tax receivable Other assets Total assets $ $ Liabilities: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Advances from the Federal Home Loan Bank Accrued interest payable Junior subordinated debentures Other liabilities Total liabilities Shareholders’ equity: Common stock, $1.00 par value; 20,000,000 shares authorized; 10,721,450 shares issued at March 31, 2010 and December 31, 2009 Capital surplus Accumulated other comprehensive income Retained earnings(deficit) (10,105 ) (11,705 ) Nonvested restricted stock (293 ) (364 ) Treasury stock, at cost (800,129 and 845,627 shares in 2010 and 2009,respectively) (11,616 ) (12,277 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ - 3 - COMMUNITY CAPITAL CORPORATION Condensed Consolidated Statements of Income (Unaudited) (Dollars in thousands, except for per share data) Three Months Ended March 31, Interest income: Loans, including fees $ $ Investment securities: Taxable Tax-exempt Nonmarketable equity securities 31 30 Other interest income 22 2 Total Interest expense: Deposits Federal Home Loan Bank advances Other interest expense Total Net interest income Provision for loan losses Net interest income after provision for loan losses Other operating income: Service charges on deposit accounts Gain on sales of loans held for sale Fees from brokerage services 64 37 Income from fiduciary activities Gain on sale of premises and equipment - 3 Gain on sale of securities available-for-sale Other operating income Total Other operating expenses: Salaries and employee benefits Net occupancy expense Amortization of intangible assets Furniture and equipment expense FDIC assessments Write downs on other real estate owned 40 76 Other operating expenses Total Income before income taxes Income tax provision Net income $ $ Basic net income per share $ $ Diluted net income per share $ $ - 4 - COMMUNITY CAPITAL CORPORATION Condensed Consolidated Statements of Changes in Shareholders' Equity and Comprehensive Income For the three months ended March 31, 2010 and 2009 (Unaudited) (Dollars in thousands, except for per share amounts) Common Stock Nonvested Restricted Stock Capital Surplus Retained Earnings (loss) Accumulated Other Comprehensive Income (loss) Treasury Stock Total Shares Amount Balance, December 31, 2008 $ $ ) $ ) $ Net income Othercomprehensiveincome, net of tax expense Comprehensive Income Issuance of restricted stock 49 ) - Amortization of deferred compensation on restricted stock 96 96 Forfeitures of restricted stock ) - Dividends paid ($0.15 per share) ) ) Balance,March 31, 2009 $ $ ) $ ) $ Balance,December 31, 2009 $ $ ) $ $ ) $ $ ) $ Net income Othercomprehensive loss, net of tax benefit ) ) ComprehensiveIncome Sales of treasury shares(45,498 shares) ) Capitalized expenses associated with rights offering ) ) Amortization of deferred compensation onrestricted stock 71 71 Balance,March 31, 2010 $ $ ) $ $ ) $ $ ) $ - 5 - COMMUNITY CAPITAL CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Three Months Ended March 31, Cash flows from operating activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for loan losses Deferred income tax expense - Amortization of intangible assets Amortization less accretion on investments ) 3 Amortization of deferred loan costs and fees, net Amortization of deferred compensation on restricted stock 71 96 Write downs of other real estate owned 40 - Net gain on sales of securities available-for-sale ) ) Net loss on sale of other real estate owned 86 68 Net gain on sale of premises and equipment - (3
